 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     GRACE ALBANESE,                                  )
 4                                                    )
                          Plaintiff,                  )        Case No.: 2:17-cv-01087-GMN-GWF
 5
           vs.                                        )
 6                                                    )                    ORDER
     LAS VEGAS METROPOLITAN POLICE                    )
 7   DEPARTMENT,                                      )
                                                      )
 8                        Defendant.                  )
 9                                                    )

10
11          On March 6, 2018, the Court entered an Order, (ECF No. 71), dismissing pro se Plaintiff

12   Grace Albanese’s (“Plaintiff”) Complaint, (ECF No. 1-1), and closing the instant case.

13   Subsequently, Plaintiff filed numerous Motions for Leave of Vexatious Order, (ECF Nos. 78,

14   105, 113, 141, 164, 165, 166, 174, 182), which the Court construes as Motions for

15   Reconsideration.

16          “[A] motion for reconsideration should not be granted, absent highly unusual

17   circumstances.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (citation omitted).

18   Reconsideration is appropriate where: (1) the court is presented with newly discovered

19   evidence, (2) the court committed clear error or the initial decision was manifestly unjust, or (3)

20   if there is an intervening change in controlling law. School Dist. No. 1J, Multnomah County v.

21   ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

22          Upon review of Plaintiff’s Motions, the Court finds that there are no grounds for

23   reconsideration. Accordingly,

24   ///

25   ///


                                                 Page 1 of 2
 1         IT IS HEREBY ORDERED that Plaintiff’s Motions for Leave of Vexatious Order,
 2   (ECF Nos. 78, 105, 113, 141, 164, 165, 166, 174, 182), are DENIED.
 3                    27 day of February, 2019.
           DATED this ___
 4
 5                                             ___________________________________
                                               Gloria M. Navarro, Chief Judge
 6                                             United States District Court
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                             Page 2 of 2
